

101 S1320 IS: Defense Small Business Advancement Act of 2019
U.S. Senate
2019-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1320IN THE SENATE OF THE UNITED STATESMay 6, 2019Mr. Heinrich (for himself and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo reauthorize and improve the Department of Defense Mentor-Protégé Program.1.Short titleThis Act may be cited as the Defense Small Business Advancement Act of 2019.2.Reauthorization and improvement of Department of Defense Mentor-Protégé Program(a)Permanent authorizationSection 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note) is amended by striking subsection (j).(b)Office of Small Business Programs oversightSection 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note) is amended—(1)by redesignating subsection (n) as subsection (o); and(2)by inserting after subsection (m) the following new subsection:(n)Establishment of performance goals and periodic reviewsThe Office of Small Business Programs of the Department of Defense shall establish performance goals and conduct periodic reviews of approved agreements between mentors and protégés..(c)Removal of pilot program referencesSection 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note) is amended—(1)in the subsection heading for subsection (a), by striking pilot; and(2)by striking pilot each place it appears.(d)Independent report on program effectiveness(1)In generalNot later than March 31, 2022, an independent third party selected by the Department of Defense Office of Small Business Programs shall submit to the congressional defense committees a report evaluating the effectiveness of the Mentor-Protégé Program established under section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), including recommendations for improving the program in terms of performance metrics, forms of assistance, and overall program effectiveness.(2)Congressional defense committees definedIn this subsection, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.